Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 20, 2015

                                     No. 04-15-00233-CV

                                     Jeremiah MARTIN,
                                          Appellant

                                               v.

                  FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                                  Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2015CV01933
                       Honorable David J. Rodriguez, Judge Presiding

                                        ORDER
Sitting:      Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice

        On February 3, 2015, the justice court rendered a judgment in favor of appellee Federal
National Mortgage Association in a forcible entry and detainer action. Appellant Jeremiah A.
Martin filed a notice of appeal in the county court. The county court dismissed the appeal. On
April 16, 2015, appellant filed a notice of appeal, seeking review in this court of the county
court’s dismissal.

        On April 17, 2015, appellant filed an “Emergency Motion for Temporary Restraining
Order.” We have reviewed the motion and find it is just that, a request for a temporary
restraining order, asking this court “to dispense with the issuance of a bond” and temporarily
enjoin appellee from evicting appellant from his residence. Appellant includes additional
statements — irreparable harm, success on merits — that establish the relief sought is a
temporary restraining order as opposed to any other type of relief. This court does not issue
temporary restraining orders. Our ability to suspend the enforcement of judgments pending an
appeal in a civil case is governed by Rule 24 of the Texas Rules of Appellate Procedure, which
appellant did not invoke.

        Accordingly, after reviewing appellant’s motion, and the affidavit subsequently filed by
his attorney, we DENY appellant’s “Motion for Temporary Restraining Order.” We order the
clerk of this court to serve a copy of this motion on all counsel.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court